DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on September 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Applicant’s request for rejoinder in the response filed September 26, 2022 is noted, and said request will be reconsidered in the event of allowable subject matter.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 and 62.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, the abstract reads “A steel composition is provided” and “composition are also provided”, both of which can be implied.

Claim Interpretation
Regarding “about” in the claim set, [0040] in the specification allows for this to be a variation of values up to 5% (optionally ≤ 5%, ≤ 4%, ≤ 3%, ≤ 2%, ≤1%, ≤ 0.5%, ≤ 0.1%).  Regarding “alloy matrix”, [0066] in the specification states “alloy matrix (having the components of the steel composition)”, and as such, an alloy of the appropriate components is considered the “alloy matrix”.  Regarding “uniform and continuous”, [0066] in the specification states “’continuous’, it is meant that the oxide layer covers all, or substantially all (i.e., greater than or equal to about 90%), of the exposed surfaces”, and “’uniform,’ it is meant that the thickness of the oxide layer varies by less than or equal to about 20%”.

Claim Objections
Claims 7-13 are objected to because of the following informalities
Claim 7: “Claim 6” should read “claim 6”
Claim 8: “Claim 6” should read “claim 6”, and “the matrix” should read “the alloy matrix”, it is clear what matrix is referred to, but the claim would benefit from consistency with the independent claim
Claim 9: “Claim 8” should read “claim 8”
Claim 10: “Claim 6” should read “claim 6”
Claim 11: “Claim 6” should read “claim 6” and “the matrix” should read “the alloy matrix”, it is clear what matrix is referred to, but the claim would benefit from consistency with the independent claim
Claim 12: “Claim 6” should read “claim 6” and “the matrix” should read “the alloy matrix”, it is clear what matrix is referred to, but the claim would benefit from consistency with the independent claim
Claim 13: “Claim 6” should read “claim 6”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0030567 A1), hereinafter Yi.

Regarding claims 6 and 8, Yi teaches a steel sheet for hot stamping, a hot stamping process and a formed component made therefrom ([0009]; applicant’s specification identifies “press-hardened steel” as also referred to as “hot-stamped steel” in [0003]; therefore this hot stamped component is “press-hardened”), the steel sheet for hot stamping comprises (an alloy matrix [0066] of applicant) in weight percent of 0.18-0.42% C, 4-8.5% of Mn ([0010]), preferred values of Si: 0.8-2% ([0037]), and optionally Cr: ≤ 5%, Cu: ≤2.0%, Ni: ≤ 4.0% and a balance of iron and unavoidable impurities ([0010]; [0012]). The compositional proportions disclosed by Yi overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).
Yi does not explicitly teach “an oxide layer formed on a surface of the alloy matrix during hot forming of the press-hardened steel, the oxide layer comprising oxides of the Cr, Si, and Cu, (and further comprises oxides of the Ni), wherein the oxide layer protects the alloy matrix from oxidation”.  
Yi teaches a substantially identical steel (including the proportions of martensite, ferrite and residual austenite of claim 11; [0017], see rejection of claim 11 below) of a substantially identical composition to that claimed (see above), as applicant discloses producing the claimed oxide layer on a surface of the alloy matrix during hot forming of the press-hardened steel.  Applicant discloses the method 10 forms the press-hardened steel component ([0065]) and the press-hardened steel component comprises an alloy matrix comprising the steel composition components and an uniform and continuous oxide layer comprising oxides of Cr, Si, Cu and when present Ni, formed on the matrix ([0066]).  Applicant specifically teaches a blank is heated to a final temperature of greater than or equal to about 880 to about 950 ⁰C, and then transferred to a press or die.  During the transfer, the temperature of the heated blank can (i.e. not required, examiner note) decrease by about 100 to about 200 ⁰C which means the temperature is Ac3 or lower and the heated blank is stamped.  Then it is cooled at a rate of greater than or equal to about 15 ⁰C/s to a temperature below about martensite finish temperature and greater than or equal to about room temperature ([0065]-[0067]).  Indeed, applicant teaches the method without the decrease in temperature during die transfer in [0021] where the method of fabricating a press-hardened steel component by heating to a temperature of about 880-about 950 ⁰C to form a heated blank of the claimed composition, pressing the heated blank in a die and quenching it to a temperature of about room temperature to about a martensite finish temperature to form the press-hardened steel component ([0021]). 
Applicant specifically teaches the press-hardened steel component formed by this process includes an oxide layer formed on a surface of the alloy matrix, the oxide layer being continuous and uniform, including oxides of the Cr, Si and Cu, and configured to resist oxidation ([0021]).  Applicant provides further detail that during a hot stamping process of the steel composition, portions of the Cr, Si, Cu and Ni (when present) migrate to a surface of the steel composition and combine with atmospheric oxygen to form a continuous oxide layer comprising an oxide or oxides enriched with the portions of the Cr, Si, Cu and Ni (when present) ([0044]; [0069]).  Further, this oxide layer protects the press-hardened steel from oxidation ([0044]).  Applicant elaborates on the oxide layer formed during the hot process is continuous and uniform comprising an oxide enriched with Si, Cr, Cu and Ni when present, and it has a thickness of about 1 nm to about 10 microns ([0072]-[0073]).
Yi teaches the Ac3 is 730 ⁰C or less ([0035]) and the steel sheet is heated to 700-850 ⁰C before hot stamping in a die ([0051]; [0054] i.e. this is above Ac3 of 730 ⁰C or less), and then it is cooled to preferably a temperature from room temperature to 100 ⁰C at a cooling rate of 0.1-1000 ⁰C/s ([0051]).  Applicant further teaches “about” means variances of up to and including 5% ([0040]), which means “about” 880 ⁰C overlaps with 850 ⁰C taught by Yi.  The temperature it is cooled to a temperature that overlaps between Yi and applicant of at minimum at room temperature (it is not definite whether 100⁰C is greater or less than martensite finish temperature; however, both have a lower limit of room temperature, which overlaps). 
The processing proportions disclosed by Yi overlap applicants taught proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the processing requirements that result in the recited oxide layer of “an oxide layer formed on a surface of the alloy matrix during hot forming of the press-hardened steel, the oxide layer comprising oxides of the Cr, Si, and Cu, (and further comprises oxides of the Ni),wherein the oxide layer protects the alloy matrix from oxidation” (MPEP 2144.05 I).  
Applicant clearly identifies that the oxide layer is formed by the hot-stamping process analyzed above ([0044]; [0065]-[0067]; [0021]; [0069]; [0072]-[0073]).  The examiner has provided a basis in technical reasoning that the processing and compositions are substantially identical in support of the determination that the inherent characteristic of the oxide layer (an oxide layer formed on a surface of the alloy matrix during hot forming of the press-hardened steel, the oxide layer comprising oxides of the Cr, Si, and Cu, (and further comprises oxides of the Ni),wherein the oxide layer protects the alloy matrix from oxidation”) necessarily flows from the teachings of Yi (MPEP 2112 IV).
As Yi teaches a substantially identical hot stamped/press hardened steel, produced by a substantially identical process as that which applicant claims and discloses in their specification as producing the component that includes the oxide layer, one of ordinary skill in the art, before the effective filing date of the invention, would expect the hot stamped/press hardened steel of Yi to possess the claimed “an oxide layer formed on a surface of the alloy matrix during hot forming of the press-hardened steel, the oxide layer comprising oxides of the Cr, Si, and Cu, (and further comprises oxides of the Ni),wherein the oxide layer protects the alloy matrix from oxidation”, absent an objective showing (MPEP 2112).  The PTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of the claimed product, whether the rejection is based on inherency under 35 U.S.C. 102 or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same (MPEP 2112 V). 

Regarding claim 7, Yi teaches each limitation of claim 6, as discussed above, and further teaches steel comprising (composition) in weight percent of 4-8.5% of Mn ([0010]) and optionally Cr: ≤ 5%, and Cu: ≤ 2.0% ([0010]; [0012]). This calculates to a combined concentration of Mn, Cr and Cu of 4-15.5 weight %. The compositional proportions disclosed by Yi overlap applicants claimed proportions including the sum of Mn, Cr and Cu, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 9 and 10, Yi teaches each limitation of claims 6 and 8, as discussed above.  Yi does not explicitly teach the oxide layer is uniform and continuous, nor has a thickness of about 1 nm to about 10 microns. 
Yi teaches a substantially identical steel (including the proportions of martensite, ferrite and residual austenite of claim 11; [0017], see rejection of claim 11 below) of a substantially identical composition to that claimed (see above), as applicant discloses producing the claimed oxide layer on a surface of the alloy matrix during hot forming of the press-hardened steel.  Applicant discloses the method 10 forms the press-hardened steel component ([0065]) and the press-hardened steel component comprises an alloy matrix comprising the steel composition components and an uniform and continuous oxide layer comprising oxides of Cr, Si, Cu and when present Ni, formed on the matrix ([0066]).  Applicant specifically teaches a blank is heated to a final temperature of greater than or equal to about 880 to about 950 ⁰C, and then transferred to a press or die.  During the transfer, the temperature of the heated blank can (i.e. not required, examiner note) decrease by about 100 to about 200 ⁰C which means the temperature is Ac3 or lower and the heated blank is stamped.  Then it is cooled at a rate of greater than or equal to about 15 ⁰C/s to a temperature below about martensite finish temperature and greater than or equal to about room temperature ([0065]-[0067]).  Indeed, applicant teaches the method without the decrease in temperature during die transfer in [0021] where the method of fabricating a press-hardened steel component by heating to a temperature of about 880-about 950 ⁰C to form a heated blank of the claimed composition, pressing the heated blank in a die and quenching it to a temperature of about room temperature to about a martensite finish temperature to form the press-hardened steel component ([0021]). 
Applicant specifically teaches the press-hardened steel component formed by this process includes an oxide layer formed on a surface of the alloy matrix, the oxide layer being continuous and uniform, including oxides of the Cr, Si and Cu, and configured to resist oxidation ([0021]).  Applicant provides further detail that during a hot stamping process of the steel composition, portions of the Cr, Si, Cu and Ni (when present) migrate to a surface of the steel composition and combine with atmospheric oxygen to form a continuous oxide layer comprising an oxide or oxides enriched with the portions of the Cr, Si, Cu and Ni (when present) ([0044]; [0069]).  Further, this oxide layer protects the press-hardened steel from oxidation ([0044]).  Applicant elaborates on the oxide layer formed during the hot process is continuous and uniform comprising an oxide enriched with Si, Cr, Cu and Ni when present, and it has a thickness of about 1 nm to about 10 microns ([0072]-[0073]).
Yi teaches the Ac3 is 730 ⁰C or less ([0035]) and the steel sheet is heated to 700-850 ⁰C before hot stamping in a die ([0051]; [0054] i.e. this is above Ac3 of 730 ⁰C or less), and then it is cooled to a temperature from room temperature to 100 ⁰C at a cooling rate of 0.1-1000 ⁰C/s ([0051]).  Applicant further teaches “about” means variances of up to and including 5% ([0040]), which means “about” 880 ⁰C overlaps with 850 ⁰C taught by Yi.  The temperature it is cooled to a temperature that overlaps between Yi and applicant of at minimum at room temperature (it is not definite whether 100⁰C is greater or less than martensite finish temperature; however, both have a lower limit of room temperature, which overlaps). 
The processing proportions disclosed by Yi overlap applicants taught proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the processing requirements that result in the recited oxide layer of “oxide layer is uniform and continuous, with a thickness of about 1 nm to about 10 microns” (MPEP 2144.05 I). 
Applicant clearly identifies that the oxide layer is formed by the hot-stamping process analyzed above ([0044]; [0065]-[0067]; [0021]; [0069]; [0072]-[0073]).  The examiner has provided a basis in technical reasoning that the processing and compositions are substantially identical in support of the determination that the inherent characteristic of the oxide layer (oxide layer is uniform and continuous, with a thickness of about 1 nm to about 10 microns) necessarily flows from the teachings of Yi (MPEP 2112 IV).
As Yi teaches a substantially identical hot stamped/press hardened steel, produced by a substantially identical process as that which applicant claims and discloses in their specification as producing the component that includes the oxide layer, one of ordinary skill in the art, before the effective filing date of the invention, would expect the hot stamped/press hardened steel of Yi to possess the claimed oxide layer is uniform and continuous, with a thickness of about 1 nm to about 10 microns, absent an objective showing (MPEP 2112).  The PTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of the claimed product, whether the rejection is based on inherency under 35 U.S.C. 102 or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same (MPEP 2112 V). 
Regarding claim 11, Yi teaches each limitation of claim 6, as discussed above, and further a microstructure of the formed component (of the claimed steel, i.e. composition/alloy matrix) after heat treatment has a microstructure of 7-32 volume % retained austenite, up to 10 volume % ferrite and the balance of martensite ([0057]; this calculates to 58-93% martensite).  The microstructural proportions disclosed by Yi overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the presently claimed microstructural requirements  (MPEP 2144.05 I).

Regarding claim 12, Yi teaches each limitation of claim 6, as discussed above, and further teaches steel comprises (.e. composition/alloy matrix) in weight percent of optionally Mo: ≤ 2.0%, V: ≤ 0.2%, Nb: ≤ 0.2%, B: ≤ 0.005%, and/or Ti: ≤ 0.2% ([0010]; [0012]), and preferably Al: <0.5% ([0037]). The compositional proportions disclosed by Yi overlap applicants claimed, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yi, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 13, Yi teaches each limitation of claim 6, as discussed above, and further teaches the formed component used as a vehicle safety structural component ([0018]; automobile part), of the steel sheet ([0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al. (US 2013/0295402 A1) teaches a steel sheet in weight percent of C: 0.1-1.0%, Si+Al: 0.4-3.0%, Mn: 0.1-5.0%, with a balance of iron and inevitable impurities ([0010]), optionally containing Cr: 0.01-2.0% and Cu: 0.005-2.0% ([0011]) with a microstructure of 60-95 area% martensite, 5-40 area% retained austenite and 0-10 area % ferrite ([0009]) that is pressed after heating to a temperature equal to or higher than Ac3 and then quenched in a range of 10-500 ⁰C/s ([0015]) to a temperature with a lower limit of MF(90%) ([0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A CHRISTY/Examiner, Art Unit 1784